On September 30, 2009, the defendant was sentenced as follows: Count I: Forty (40) years in the Montana State Prison, with twenty (20) years suspended for the offense of Sexual Intercourse Without Consent, a felony. The Court further ordered that the Defendant is not eligible for parole until he has completed an in-patient sexual offender treatment program. On February 4, 2010, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Britt Cotter. The state was represented by Mark Russell.
The Defendant having been duly informed of the amended judgment and commitment, and having waived his right to appear before the undersigned for this pronouncement of sentence, whereupon,
IT IS ORDERED, ADJUDGED AND DECREED that the sentence shall be modified to twenty (20) years in the Montana State Prison, with ten (10) years suspended. The defendant shall complete Phases I and II of the Sex Offender Treatment Program prior to parole eligibility. The terms and conditions shall remain as imposed in the Judgment of the District Court dated September 30, 2009.
*6DATED this 4th day of March, 2010.
Hon. Ray Dayton, District Court Judge